24 F.3d 250NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Felipe Padilla GOMEZ, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Rufina Canedo SERRANO, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Miguel Nagera RODRIGUEZ, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Omaria BETANCOURT, Defendant-Appellant.
Nos. 93-50017, 93-50021, 93-50018 and 93-50020.
United States Court of Appeals, Ninth Circuit.
Submitted May 4, 1994.*Decided May 10, 1994.

1
Before:  KOZINSKI and TROTT, Circuit Judges, and WILLIAMS,** District Judge.


2
MEMORANDUM*


3
Defendants argue their federal prosecutions for conspiracy to possess cocaine with intent to distribute are barred by the Double Jeopardy Clause because each of them previously pleaded guilty in state court to the underlying substantive offenses.  However, the United States Supreme Court has held that the "prosecution of a defendant for conspiracy, where certain of the overt acts relied upon by the Government are based on substantive offenses for which the defendant has been previously convicted, does not violate the Double Jeopardy Clause."   United States v. Felix, 112 S.Ct. 1377, 1380 (1992).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Spencer M. Williams, Senior United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3